Citation Nr: 1420594	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot disorder to include pes planus.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for entitlement to service connection for bilateral pes planus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2006 videoconference hearing.  A transcript of this hearing is of record. 

In a June 2006 decision, the Board reopened the Veteran's claim and remanded for additional development of the claim.  The Board remanded the claim for further development or compliance with the terms of a previous remand, in July 2008, August 2009, and January 2011. 

In a May 2012 decision the Board denied the claim of entitlement to service connection for bilateral pes planus.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in September 2013, the Court vacated the Board's May 2012 decision, and remanded the matter to the Board for proceedings consistent with the Court's opinion in the Court's decision. 

The procedural history shows that during adjudications, VA has identified the claimed foot disorder as bilateral pes planus.  But given the facts of the case-the originally claimed bilateral foot condition and variously diagnosed symptomatology-the Veteran is ultimately seeking service connection for a bilateral foot disorder, to include pes planus, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore the Board has characterized the Veteran's current claim as the issue listed on page one.

In decisions of August 2009, January 2011, and May 2012, the Board referred an issue of clear and unmistakable error (CUE) in prior rating decisions to the RO.  It does not appear that an action has been taken on this matter, which is therefore referred to Agency of Original Jurisdiction (AOJ) for appropriate action. 

A statement received from Richard S. Kleiman, M.D., F.A.C.S., in September 2013, raises claims for service connection for a low back disorder and for a gastrointestinal disorder.  This matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 memorandum decision, it was the Court's opinion that in the May 2012 decision the Board erred in its reliance on the report of a March 2007 VA examination, which the Court found to contain incorrect and internally inconsistent findings, rendering the examination inadequate.  

Review of the March 2007 VA examination report shows that the report contains factual inaccuracies on which the examiner based findings material to the claim on appeal.  Notably, referring to injury in service, the examiner commented that the Veteran had had what appeared to be a minor injury to the feet, without any documentation-meaning there were no associated service treatment records documenting injury in service.  

Although actual service treatment records of any foot treatment in service are not of record, on file there is a service record dated in December 1977 (received in October 2008 after the March 2007 VA examination), conclusively shows that the Veteran was treated in service apparently on an inpatient basis over 14 days for symptoms identified at the time as flat feet.  Such extent of treatment could suggest a more than minor bilateral foot injury or condition in service. 
 
The March 2007 VA examiner also opined that he found no objective evidence of any present problems or deformity in the feet.  This finding, however, conflicts with other medical evidence on file over the years after service, which shows numerous assessments or impressions of various bilateral foot conditions including bilateral pes planus, plantar fasciitis, plantar fascial fibromatosis, tarsal tunnel syndrome, calcaneal spur/heel spur, degenerative joint disease of the feet/ first metatarsophalangeal joint, and metatarsalgia.  

The Veteran first raised a claim for service connection for pes planus in December 1977, within the first month after discharge, linking the condition to his reported injury and symptoms in service.  The record shows that he first reported medical complaints of bilateral foot symptoms in January 1978, within the first month after discharge from service.  He has essentially reported over the years a continuity of symptoms since that time.

Given the foregoing, a remand is necessary to obtain an adequate medical opinion internally consistent with the remaining clinical evidence on file, and sufficient for purposes of the adjudication of the appeal.  Thereafter, the Board will address any remaining issues in the Court's September 2013 memorandum decision. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding VA or private medical treatment records pertinent to the Veteran's bilateral foot disorders.

2.  Then, schedule the Veteran for a VA examination for his claim of service connection for bilateral foot disorder including pes planus.  The claims folder and a copy of this decision must be made available and reviewed by the examiner.  All indicated tests and studies must be conducted.

For all bilateral foot disorders including pes planus diagnosed, the examiner is to provide an opinion as whether such disorder is at least as likely as not: 
(i) related to or had its onset during service; or
(ii)  in the case of arthritis, began within one year of discharge from service in December 1977; or  
(iii) developed as a result of (including by aggravation) a foot disorder that is related directly to or had its onset during service.
In providing any opinion, the examiner must comment on any evidence in service of bilateral flat foot injury and the evidence of acknowledged treatment for pes planus in service; and all evidence favorable to the Veteran's claim, including statements from Dennis A. Pallan, M.D., in May 2007, and from Richard S. Kleiman, M.D., F.A.C.S., in September 2013.

3.  Then readjudicate the appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID P. HAVELKA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



